Citation Nr: 0020828	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including being claimed as a result of 
exposure to ionizing radiation and Agent Orange during 
service.  

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1948 
to March 1969.  He died in April 1995, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death, claimed as the result of as a result of 
exposure to ionizing radiation and Agent Orange during 
service.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in April 1995, at the age of 64.  The 
immediate cause of death was stasis epilepticus due to 
previous astrocytoma.  No other medical disorder was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.

3.  The veteran's service connected disabilities were right 
ear hearing loss, and the residuals of removal of a subaceous 
cyst.

4.  There is no competent medical evidence of astrocytoma, 
brain tumor, during the veteran's active military service or 
during the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
astrocytoma with his service-connected disabilities or his 
active military service.

6.  The fatal astrocytoma was not the result of disease or 
injury during the veteran's active military service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the fatal astrocytoma, or in any 
way hasten his death.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence


CONCLUSIONS OF LAW

1.  Stasis epilepticus and astrocytoma were not incurred in 
service, may not be presumed to have been incurred in 
service, and were not incurred due to ionizing radiation or 
Agent Orange exposure in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5107(a)(West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.312 (1999).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 
(1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).    

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

In this case, the death certificate shows that the veteran 
died in April 1995, at the age of 64.  There was no autopsy 
conducted.  The immediate cause of death was listed as stasis 
epilepticus due to previous astrocytoma.   No other medical 
disorder was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
During the veteran's lifetime, service connection was granted 
for right ear hearing loss and the residuals of removal of a 
subaceous cyst.  Both were rated noncompensable (0%) 
effective from June 1983.  These ratings remained in effect 
until the veteran's death.

Simply put, there is a no competent medical evidence of 
record that in any way links the veteran's fatal stasis 
epilepticus and astrocytoma to these service connected 
disabilities.  However, in deciding the claim for service 
connection for the cause of the veteran's death, the Board 
must also consider whether the disabilities that caused the 
veteran's death, that is, stasis epilepticus and astrocytoma, 
may be service-connected.  Because of the nature of the 
veteran's service, and the assertions of the appellant, there 
are several separate bases under which service connection for 
the veteran's fatal malignant brain tumor may be established.  
The Board will address each basis separately in the analysis 
section below.  

II. Analysis

A.  Direct Service Connection

The appellant's first assertion is that the veteran's fatal 
brain tumor, astrocytoma, manifested during military service.  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1999).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999);  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  There is no indication in any of 
the service medical records that the veteran was diagnosed 
with astrocytoma during service.  The appellant, and the 
veteran during his lifetime, asserts that the veteran 
manifested neurologic symptoms during service which were a 
manifestation of the astrocytoma during service.  The 
appellant points to instances of nocturnal tongue biting to 
support her contention.  April 1962 service medical records 
note that the veteran was seen with a three month history of 
"having nocturnal tongue biting episodes.  EEG examination 
and x-ray examination of the skull were conducted with no 
abnormalities being noted.  The diagnostic impression was "I 
believe these are sleep starts and not of any particular 
pathological disease."  The appellant asserts that this 
evaluation was inadequate because no CT or MRI of the brain 
was conducted.  However, the Board notes that it was 1962 and 
that adequate medical investigation appears to have been 
conducted.  

The veteran was first diagnosed with a brain tumor in March 
1983.  The veteran was hospitalized from February to May 1983 
when initial diagnosis of the brain tumor was made.  The 
hospital report noted in the past medical history section the 
there "is some question of seizure disorder 15-20 years 
ago."  

Simply put, there is no competent medical evidence of brain 
tumor during service and no competent medical evidence 
relating the veteran's fatal brain tumor to military service.   
Therefore the appellant does not meet the second and third 
elements required for the claim to be well grounded on a 
direct basis.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 
8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

B.  Presumptive Service Connection

Service connection may also be granted for a disability on a 
presumptive basis.  Malignant tumors of the brain may be 
presumed to have been incurred during active military service 
if they manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran's separation papers, DD 214, reveal that he 
retired from military service in March 1969.  The competent 
medical evidence of record reveals he was first diagnosed 
with a brain tumor in March 1983.  This was approximately 14 
years after the veteran separated from military service, and 
is well beyond the one year period during which the veteran's 
astrocytoma could have become manifest to warrant service 
connection on a presumptive basis.  Because there is no 
evidence that the fatal brain tumor became manifest within 
the first post-service year, the claim on this basis is also 
not well grounded.  

C.  Agent Orange Exposure

The appellant has also made vague assertions that the 
veteran's fatal brain tumor was caused by Agent Orange 
exposure during service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d) (1999). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, "where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied."  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (1999).

The veteran's DD 214 for his final segment of service reveals 
that he did serve in the Republic of Vietnam during the 
Vietnam era.  However, the veteran's fatal medical disorder 
was astrocytoma, a malignant brain tumor.  This is not one of 
the disorders enumerated in 38 C.F.R. § 3.309(e).  Therefore, 
the veteran is not presumed to have been exposed to Agent 
Orange during service.  Moreover, the claim for service 
connection for astrocytoma on the presumptive basis of Agent 
Orange exposure cannot be well grounded.  Darby v. Brown, 10 
Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 
162 (1997). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the present case the appellant has presented absolutely no 
evidence that the veteran was exposed to Agent Orange during 
service.  She has also not presented any competent medical 
evidence which in anyway relates the veteran's fatal brain 
tumor to Agent Orange exposure during service.  As such, the 
claim for service connection for the cause of the veteran's 
death on the basis of Agent Orange exposure during service is 
not well grounded.  


D.  Exposure to Ionizing Radiation

The appellant's main contention is that the veteran's fatal 
astrocytoma was the result of exposure to ionizing radiation 
during service.  The Board notes that, prior to his death, 
the veteran filed a claim for service connection for his 
brain tumor as a result of exposure to ionizing radiation.  
This claim was denied by an April 1984 RO rating decision.  

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are 15 types of cancer which warrant service 
connection on a presumptive basis if they become manifest in 
a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (1999).  The enumerated diseases 
are:  Leukemia (other than chronic lymphocytic leukemia); 
Cancer of the thyroid; Cancer of the breast; Cancer of the 
pharynx; Cancer of the esophagus; Cancer of the stomach; 
Cancer of the small intestine; Cancer of the pancreas; 
Multiple myeloma; Lymphomas (except Hodgkin's disease); 
Cancer of the bile ducts; Cancer of the gall bladder; Primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); Cancer of the salivary gland; and, Cancer of the 
urinary tract.  38 C.F.R. § 3.309(d) (1999).  The cause of 
the veteran's death was a malignant brain tumor, astrocytoma, 
which is not one of the enumerated diseases.  Therefore 
presumptive service connection on the basis of radiation 
exposure under 38 C.F.R. § 3.309(d) is not warranted.  

Service connection on the basis of radiation exposure can 
also be established under 38 C.F.R. § 3.311.  The regulation 
enumerates a list of diseases which are considered 
"radiogenic diseases."  The enumerated diseases are:  All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; Thyroid cancer; Breast cancer; Lung cancer; Bone 
cancer; Liver cancer; Skin cancer; Esophageal cancer; Stomach 
cancer; Colon cancer; Pancreatic cancer; Kidney cancer; 
Urinary bladder cancer; Salivary gland cancer; Multiple 
myeloma; Posterior subcapsular cataracts; Non-malignant 
thyroid nodular disease; Ovarian cancer; Parathyroid adenoma; 
Tumors of the brain and central nervous system; Cancer of the 
rectum; and Lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2) (1999)(emphasis added).  The evidence 
of record reveals that the veteran's fatal condition was a 
malignant brain tumor which is a "radiogenic disease" 
within the meaning of the regulations.  38 C.F.R. 
§ 3.311(b)(2) (1999). 

Where, as in this case, the veteran developed a radiogenic 
disease and it is contended that the disease is a result of 
exposure to ionizing radiation during service, VA laws and 
regulations require that an assessment be made as to the size 
and nature of the radiation dose or doses. 38 C.F.R. § 
3.311(a) (1999). The appellant contends that the veteran was 
exposed to radiation due to his participation in the 
atmospheric testing of nuclear weapons.  see 38 C.F.R. § 
3.311(a)(2)(i) (1999).  The regulation requires VA to obtain 
radiation dose information from the Defense Department to 
determine if the veteran was indeed exposed to ionizing 
radiation.  

In the present case radiation exposure information was 
provided by the Air Force in a March 1984 letter.  This 
letter confirms that the veteran did participate in 
"Operation TEAPOT" which was atmospheric nuclear weapons 
testing conducted in the spring of 1955.  After a thorough 
review, the Air Force assigned "a radiation dose of 0.000 
rem" to the veteran.  The determination was that, although 
the veteran did participate in support of Operation TEAPOT, 
his performed duties did not expose him to ionizing 
radiation.  

While the veteran did have a radiogenic disease, astrocytoma, 
the evidence of record does not show that he was exposed to 
ionizing radiation.  In the pertinent part the regulations 
specifically state that when it is determined a veteran was 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; the veteran 
subsequently developed a radiogenic disease; and such disease 
first became manifest within the period specified, before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b) (1) (1999).  However, if "any of the foregoing 3 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances."  38 C.F.R. § 3.311(b) 
(1) (iii) (1999).  

Despite his participation in Operation TEAPOT, the evidence 
of record shows that he was not exposed to ionizing radiation 
during the tests.  Therefore, the veteran's astrocytoma 
cannot be service-connected under 38 C.F.R. § 3.311(b).  
Rucker v. Brown, 10 Vet. App. 67, (1997).  

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
the appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, as defined by the general 
laws and regulations governing VA compensation entitlement, 
either caused or contributed substantially or materially to 
cause death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

As noted in subsections A and B above, the appellant has not 
presented a well grounded claim for service connection for 
the cause of the veteran's death on a direct or a presumptive 
basis.  She has submitted no medical evidence which in any 
way related the veteran's fatal brain tumor to military 
service, or to any alleged exposure to Agent Orange or 
ionizing radiation during service; nor has she submitted any 
evidence that the veteran's brain tumor manifested within the 
first post-service year.  

Upon review of the entire record, there is no evidence of 
astrocytoma until many years after service.  There is no 
competent medical evidence which establishes a nexus between 
the veteran's fatal brain tumor and his active service.  The 
only evidence supporting the appellant's assertions are her 
own statements.  While lay testimony is competent to 
establish the occurrence of an injury, or to describe 
symptoms, but it is not competent to provide a medical 
diagnosis in order to  well ground the claim for service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit, 5 Vet. App. at 93.  

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

E.  Analysis Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make her claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

III.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1999).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in April 1995, his combined 
disability rating was noncompensable (0%).  Therefore, he was 
not in receipt of a total and permanent disability evaluation 
due to service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

